                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 JASON WEI LOCASALE,                            )
                                                )
                         Plaintiff,             )
                                                )
                 v.                             )                   1:20-CV-87
                                                )
 DUKE UNIVERSITY and DONALD                     )
 PATRICK MCDONNELL in his                       )
 individual and official capacity,              )
                                                )
                         Defendants.            )

                                           ORDER

         The plaintiff, Jason Wei Locasale, has filed suit against his employer, Duke

University, and supervisor, Dr. Donald McDonnell, asserting twenty claims against them.

Doc. 17. The defendants have filed a motion to dismiss all claims for failure to state a

claim on which relief may be granted. The Court will rule on the motion using the causes

of action as named and enumerated in the amended complaint.

         The motion will be denied as to the First,1 Second,2 Third, 3 and Fourth4 causes of

actions against Duke. The motion will be denied as to the Third 5 cause of action against

Dr. McDonnell. The motion will be denied as to the Ninth6 cause of action against both

defendants.

   1
       First Cause of Action: Race, Color, and National Origin Discrimination, Title VII, ¶¶ 211-
219.
   2
     Second Cause of Action: Retaliation, Title VII, ¶¶ 220-231.
   3
     Third Cause of Action: race and color discrimination and retaliation, § 1981, ¶¶ 232-239.
   4
     Fourth Cause of Action, Breach of Contract, ¶¶ 240-251.
   5
     Third Cause of Action: race and color discrimination and retaliation, § 1981, ¶¶ 232-239.
   6
     Ninth Cause of Action, Negligent Misrepresentation, ¶¶ 303-316.




        Case 1:20-cv-00087-CCE-JEP Document 33 Filed 09/08/20 Page 1 of 4
         The First,7 Second,8 and Twelfth9 causes of action do not state claims on which

relief may be granted as against Dr. McDonnell. The law is clear that only the employer

is a proper defendant for these claims on the facts alleged. These claims against Dr.

McDonnell will be dismissed. The Court does not understand the Fourth10 Cause of

Action for breach of contract to be directed against Dr. McDonnell, but to the extent it is,

it fails to state a claim and will be dismissed.

         The Fifth11 and Sixth12 causes of action fail to state a claim and fail to state the

circumstances constituting the fraud with particularity. They will be dismissed.

         The Seventh13 cause of action fails to state a claim because there are no facts

alleged which give rise to a plausible inference that a fiduciary relationship existed.

         To the extent the Twelfth14 Cause of Action asserts ADA discrimination by Duke,

the motion to dismiss will be granted; placing someone on paid leave or requiring a

fitness for duty evaluation are not adverse actions for purposes of a discrimination claim.

To the extent the Twelfth Cause of Action asserts retaliation in violation of the ADA by




   7
       First Cause of Action: Race, Color, and National Origin Discrimination, Title VII, ¶¶ 211-
219.
   8
       Second Cause of Action: Retaliation, Title VII, ¶¶ 220-231.
   9
       Twelfth Cause of Action, Discrimination and Retaliation in Violation of the ADA, ¶¶ 329-
342.
   10
      Fourth Cause of Action, Breach of Contract, ¶¶ 240-251.
   11
      Fifth Cause of Action, Fraud, ¶¶ 252-265.
   12
      Sixth Cause of Action, Fraud in the Inducement, ¶¶ 266-286.
   13
      Seventh Cause of Action, constructive fraud, ¶¶ 287-297
   14
      Twelfth Cause of Action, Discrimination and Retaliation in Violation of the ADA, ¶¶ 329-
342.


                                                   2



        Case 1:20-cv-00087-CCE-JEP Document 33 Filed 09/08/20 Page 2 of 4
Duke for filing an EEOC charge, the complaint states a claim on which relief may be

granted and can proceed.

        The Eighth,15 Tenth,16 Eleventh,17 Thirteenth,18 Fourteenth,19 Fifteenth,20

Sixteenth,21 and Seventeenth22 Causes of Action fail to state a claim against either

defendant. They will be dismissed.

        The Eighteenth23 Cause of Action will be dismissed for failure to state a claim, but

that does not preclude the plaintiff from relying on those theories in opposition to any

defenses or facts raised by the defendants, should they be appropriate.

        The Nineteenth24 Cause of Action will be dismissed for failure to state a claim. It

is not at all clear what the plaintiff wants the Court to declare, beyond the fact that the

defendants violated various statutes or committed various torts.

        The Twentieth25 Cause of Action will be dismissed for failure to state a claim, as a

freestanding cause of action. But to the extent injunctive relief is available as a remedy

for any of the remaining causes of action, the request remains in the case.




   15
      Breach of Implied Covenant of Good Faith and Fair Dealing, ¶¶ 298-302.
   16
      Tenth Cause of Action, Unjust Enrichment (in the alternative of Breach of Contract), ¶¶
317-324.
   17
      Eleventh Cause of Action, Unjust Enrichment, ¶¶325-328.
   18
      Thirteenth Cause of Action, Violation of Antitrust Laws, ¶¶ 343-355.
   19
      Fourteenth Cause of Action, Defamation, Slander Per Quod, ¶¶ 356-374.
   20
      Fifteenth Cause of Action, Defamation, Slander Per Se, ¶¶ 375-384.
   21
      Sixteenth Cause of Action, Defamation Libel Per Se, ¶¶ 385-398.
   22
      Seventeenth Cause of Action, Defamation, Libel Per Quod, ¶ 399-410.
   23
      Eighteenth Cause of Action, Equitable Estoppel, Quasi-Estoppel, Mend the Hold, ¶¶ 411-
412.
   24
      Nineteenth Cause of Action, Declaratory Judgment, ¶¶ 413-418.
   25
      Twentieth Cause of Action, Injunctive Relief, ¶¶ 419-422.
                                                3



        Case 1:20-cv-00087-CCE-JEP Document 33 Filed 09/08/20 Page 3 of 4
      It is ORDERED that the defendants’ motion to dismiss the amended complaint,

Doc. 23, is GRANTED in part and DENIED in part as follows:

      1. The First, Second, Fourth, and Twelfth causes of action against Donald

         McDonnell are DISMISSED.

      2. The Fifth, Sixth, Seventh, Eighth, Tenth, Eleventh, Thirteenth, Fourteenth,

         Fifteenth, Sixteenth, Seventeenth, Eighteenth, Nineteenth. and Twentieth

         causes of action against Duke University and Donald McDonnell are

         DISMISSED.

      3. To the extent the Twelfth Cause of Action asserts ADA discrimination, it is

         DISMISSED.

      4. The motion is otherwise DENIED. The case will proceed against Duke on the

         First, Second, Third, Fourth, and Ninth causes of action and the Twelfth Cause

         of Action to the extent it asserts retaliation in violation of the ADA for filing

         an EEOC charge and against Donald McDonnell on the Third and Ninth causes

         of action.

     This the 8th day of September, 2020.




                                         __________________________________
                                          UNITED STATES DISTRICT JUDGE




                                              4



     Case 1:20-cv-00087-CCE-JEP Document 33 Filed 09/08/20 Page 4 of 4
